CONCURRING OPINION by
Judge BROBSON.
I agree entirely with the majority’s conclusion that due process must be afforded to those whose personal information is sought through the Right-to-Know Law (RTKL).1 Consistent with the parties’ arguments, the majority rightly focuses on the personal security exception, Section 708(b)(l)(ii) of the RTKL, as creating a statutory protection against the disclosure of personal information. There are, however, other exemptions that afford similar protections. Section 708(b)(5) of the RTKL creates an exemption for personal medical, psychiatric, or psychological information. Section 708(b)(ll) protects trade secret or confidential proprietary information. Section 708(b)(13) protects the identity of an individual who makes a lawful donation to an agency, with some exceptions. Section 708(b)(14) protects unpublished materials of State System of Higher Education faculty, staff, guest speakers, and students. Section 708(b)(30) protects identifying information of a child that is seventeen years of age or younger. Any information that falls within these exemptions is not a public record, by definition. See Section 102 of the RTKL (providing definition of “public record,” which expressly excludes a record that is exempt under Section 708); Section 301(a) of the RTKL (requiring public access to a “public record” under RTKL); Section 701(a) of the RTKL (requiring public access to a “public record” under RTKL).
While some may expect our government to protect scrupulously these exemptions and thus not disclose records that, because they are exempt, are not public, the government is under no obligation to do so. To the contrary, Section 506(c) of the RTKL expressly grants the agency the discretion to disclose exempt and thus nonpublic, information under certain circumstances:
Agency discretion.—An agency may exercise its discretion to make any otherwise exempt record accessible for inspection and copying under this chapter, if all of the following apply:
(1)Disclosure of the record is not prohibited under any of the following:
(1) Federal or State law or regulation.
(ii) Judicial order or decree.
(2) The record is not protected by a privilege.
(3) The agency head determines that the public interest favoring access outweighs any individual, agency or public interest that may favor restriction of access.
(Emphasis added.)
If an agency head exercises this discretion to disclose exempt, nonpublic information of an individual, the law does require notice to the affected individual or entity whose information is sought. The law requires pre-disclosure notice if trade secret or confidential information is involved. Section 707(b) of the RTKL. That notice must be given within five business days of the agency’s receipt of the request. With *1094respect to other exempt information, however, the required notice is after-the-fact:
If, in response to a request, an agency produces a record that is not a public record, legislative record or financial record, the agency shall notify any third party that provided the record to the agency, the person that is the subject of the record and the requester.
Section 707(a) of the RTKL (emphasis added). Unlike the trade secret and confidential notice provisions, however, there is no time period for such after-the-fact notice in Section 707(a). To me, the notice provision in Section 707(a) is insufficient to protect the interests of individuals who would seek to protect certain nonpublic personal information from disclosure under the RTKL.
For these additional reasons, I agree with the majority’s result in this matter. This result, however, can and should logically extend to require due process protections involving all records that fall within all exemptions in the RTKL intended to protect personal information of the individual or entity who provided the information to the government agency, and not just the personal security exemption.
Judge LEADBETTER and Judge COHN JUBELIRER join in this concurring opinion.

. Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.